    Case 1:18-cv-02694-WJM-SKC Document 1-1 Filed 10/23/18 USDC Colorado Page 1 of 1




                                                                           Aurora Police Chief Nicholas Metz, Aurora Police Sergeant Jeffrey
     Philip Boateng                                                        Longnecker, Aurora Police Department, City of Aurora

                                             Arapahoe



      Bergsten Law Offices
      700 17th Street, Suite 1300, Denver, CO 80202
      303-623-4000




x




                          x




x


                               42 U.S.C. § 1984

                              Civil rights violation of equal protection under the law


                                                                                                                 x

10/23/2018
